    ,---                                                           ------------ I       ,-----       ,---
I                                         -----------7   ;--                        -            I




                                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           STATESVILLE DIVISION

                                              DOCKET NO.: 5:19cr27-KDB

            UNITED STATES OF AMERICA                           )
                                                               )
                v.                                             )                CONSENT ORDER AND
                                                               )             JUDGEMENT OF FORFEITURE
            OSCAR RANGEL-GUTIERREZ                             )                PENDING RULE 32.2(c)(2)


                   BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
           the property listed below and the offense(s) to which the Defendant has pied guilty and that the
           Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
           legal interest in the property, IT IS HEREBY ORDERED THAT:

                    1.     The following property is forfeited to the United States pursuant to 18 U.S.C. §
           982, 21 U.S.C, § 853 and/or 28 U.S.C. § 246I(c), provided, however, that forfeiture of specific
           a_qsets is subject to any and all third party petitions under 21 U.S.C, § 853(n), pending final
           adjudication herein:

                     One 2016 Porsche Cayenne, VIN No. WP1AA2A23GKA36288, titled to Benjamin
                     Alejandro Diaz;

                     One Taurus, Model Rossi R7098YBSPA, 7-08 caliber rifle, serial number CA128415
                     and ammunition;

                     One Marlin, Model 30AS, 30-30 caliber rifle, sel'ial number 05068449 and
                     ammunition;

                     One Sig Sauer, Model P238, .380 caliber pistol, serial number 27B161100 and
                     ammunition;

                     One Sig Sauer, Model P238, .380 caliber pistol, serial number 27B309332 and
                     ammunition;

                     One Smith & Wesson, Model MP 15, .223 caliber rifle, serial number SZ2998_4 and
                     ammunition;

                     One Ruger, .45 caJiber revolver, serial number 56-06087 and ammunition;

                     One DPM Panther Arms, .308 caliber revolver, serial number FFK014168 and
                     ammunition; and
            Assorted ammunition, magazines and firearms accessories seized during the
            investigation.

           2.       The United States Marshals Service, the investigative agency, and/or the a gency
    contractor is authorized to take possession and maintain custody. of the above specific asset(s).

            3.     If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
    and/or other applicable law, the United States shall publish notice and provide direct written notice
    of forfeiture.

       4.      A forfeiture money judgment shall be included in the defendant's sentence, and the
United States may take steps to collec..-t the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation

        5.      Any person, other than the Defendant, asserting any legal foterest in the prope.rty
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        6.      Pursuant to Fed. R. Crim. P, 32.2(b)(3), upon entry of this order, the United States
Attorney's  Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        7.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

         The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. § 982, 21 U.S.C § 853 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the
requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the fo1feiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not prevfously submitted such a claim, Defondant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they , in their sole d iscretion deem to legally sufficient:, and waives any and all right to
further notice of such process or such destruction.

WILLIAM STETZER 1
UNITED STATES ATTORNEY
1
    Acting under authority conferred by 28 U.S.C. § 515.
